IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30591
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

STEVE OLIVER LYN, also known as Steve Lyn, also known as
Christopher Lyn,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 92-CR-60054-2
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Steve Oliver Lyn, federal inmate # 23285-034, appeals the

district court’s denial of his petition for writ of error coram

nobis.   He also moves this court for expedition of his appeal.

Lyn contends that his 1992 conviction for conspiracy to import

marihuana should be vacated because the district court violated

Fed. R. Crim. P. Rule 11 and that he should be released

immediately from custody.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30591
                                  -2-

     The district court did not err in denying Lyn’s petition for

writ of error coram nobis.    See United States v. Drobny, 955 F.2d

990, 996 (5th Cir. 1992) (a writ of error coram nobis is the

appropriate procedural vehicle for attacking a conviction when a

defendant is no longer in custody).    Accordingly, Lyn’s appeal is

DISMISSED as frivolous and his motion to expedite the appeal is

DENIED as moot.   See 5th Cir. R. 42.2.